Filed 8/30/21 In re D.M. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Lassen)
                                                            ----




 In re D.M. et al., Persons Coming Under the Juvenile                                          C093276
 Court Law.

 LASSEN COUNTY HEALTH AND SOCIAL                                                (Super. Ct. Nos. J6486, J6487)
 SERVICES AGENCY,

                    Plaintiff and Respondent,

           v.

 K.S.,

                    Defendant and Appellant.




         K.S., mother of the twin minors (mother), appeals from the juvenile court’s order
terminating her parental rights and freeing the minors for adoption. (Welf. & Inst. Code,
§§ 366.26, 395; [statutory section citations that follow are to this code].) She challenges




                                                             1
the court’s finding of adoptability and argues the court failed to apply the sibling
relationship exception to adoption. We affirm the juvenile court’s orders.

                      FACTS AND HISTORY OF THE PROCEEDINGS
       On June 5, 2019, following a domestic violence incident involving mother and her
boyfriend, J., Lassen County Child and Family Services (Department) filed a dependency
petition on behalf of the 8-year-old twin minors, D.M. and L.M., pursuant to section 300,
subdivisions (b) and (c), alleging mother emotionally abused the minors, causing the
minors to have suicidal ideations, depression, and significant behavioral problems. The
petition further alleged that mother had a history of domestic violence and engaging in
violent altercations, at times in the minors’ presence, and failed to follow through with
her voluntary agreement with the Department regarding previous domestic abuse
violence in the minors’ presence. It was also alleged that mother placed the minors in the
home of her ex-boyfriend, J., who was known to abuse alcohol and punch doors and
walls and had abused the minors in the past. The petition alleged mother had a long
history of alcohol abuse which endangered the minors’ physical safety and emotional
health and created a detrimental home environment.
       The Department’s investigation of mother’s prior involvement with child welfare
services revealed that, from 2008 to 2019, mother had 35 prior referrals, seven of which
were substantiated. Following one particular incident on February 4, 2019, involving
domestic violence between mother and J. in front of the minors, mother agreed to work
with the Department via a voluntary case plan. As part of the voluntary case plan, mother
agreed with a safety plan which included, among other things, not exposing the minors to
physical or emotional violence, obtaining a restraining order against J., enrolling the
minors in mental health services, and maintaining contact with the social worker. Mother
entered a domestic violence shelter but soon left. She stopped attending parenting classes




                                              2
because she felt “judged.” She also reportedly allowed the minors to have visitation
with J.
          The minors were removed and placed with their half sibling. The Department
assessed mother and determined she needed drug and alcohol services, parenting classes,
and mental health assessment services. The court subsequently ordered the minors
detained and ordered reunification services and supervised visitation for mother.
          The Department reported that, on June 10, 2019, D.M. had been placed on a
section 5150 psychiatric hold due to being out of control with his siblings and foster
family. D.M. told hospital staff “it would likely happen again” if he returned to his foster
placement, and that he thought he might be able to do better if he was away from his
siblings. He was released the following day and placed in an intensive services foster
care (ISFC) placement. Mother’s visits with the minors were reportedly appropriate but
mother had trouble controlling the minors’ “difficult behaviors.”
          At the jurisdiction hearing, mother submitted on the petition. The court found the
allegations true, exercised jurisdiction over the minors, and ordered continued supervised
visitation for mother.
          The disposition report stated the minors were placed together in the same ISFC
placement. D.M.’s involuntary psychiatric hold was reportedly due to the fact that D.M.
had been threatening to harm himself and others in the foster home in which he was
placed at the time. L.M. had frequently made statements that he too wanted to die or to
harm himself or others. He destroyed property in the foster home and punched one of his
siblings in the face during a visit. On June 25, 2019, L.M. threatened to harm himself,
his siblings, and his foster family and was taken to the hospital and placed on a section
5150 involuntary psychiatric hold due to suicidal ideations. The following day, he was
transferred to the Sutter Center for Psychiatry, where he remained until July 3, 2019,
when he was transferred to the ISFC placement where D.M. was also placed. L.M. was
diagnosed with Post Traumatic Stress Disorder (PTSD), Disruptive Mood Regulation

                                               3
Disorder (DMDD), and Attention Deficit Hyperactive Disorder (ADHD), for which he
was prescribed medication. The Department had some concerns that the minors were in
the same placement together given their history of “triggering each other’s behaviors.”
However, the ISFC foster family stated they believed they could handle the minors’
behaviors, and D.M. expressed a desire to be placed with L.M.
       At the uncontested disposition hearing on July 29, 2019, the court ordered
continued out-of-home placement for the minors and continued services and supervised
visitation for mother.
       On December 4, 2019, the minors’ caregiver gave a seven-day notice and the
minors were moved to a new placement.
       According to the January 2020 status review report, alleged father N.M. informed
the social worker that he was not on the minors’ birth certificates, but he held them out as
his own and was willing to parent them. The Department requested that the court elevate
N.M.’s status to presumed father.
       The minors were both developmentally on track and participating in school. Both
were engaged in therapy and had significant behavioral issues including yelling at their
caretakers and refusing to do what was asked of them. Nonetheless, the current
caretakers expressed that they were open to adoption and were committed to caring for
and providing for the minors’ needs.
       Mother was homeless and unemployed and had not followed through with her
alcohol and drug services. She admitted having had a physical altercation with J. on
September 13, 2019. Although the Department provided mother with money for gas, a
hotel room for two nights, and arrangements to move to a domestic violence shelter,
mother spent the gas money, refused the shelter, and returned to her relationship with J.
She had refused to provide drug tests since October 2019 and had cancelled or failed to
attend multiple visits with the minors, causing the minors to act out by yelling and
throwing things. J. became incarcerated on November 21, 2019, and mother failed to call

                                             4
or attend her visit with the minors. Despite promising to meet with the social worker at
the Department office and engage in behavioral health services, mother failed to attend
the appointment and did not engage in those services. She admitted using marijuana and
methamphetamine regularly and was continuing to engage in physical domestic disputes
with J. The Department recommended that the court reduce visitation and terminate
mother’s reunification services.
          At the contested six-month review hearing on February 10, 2020, mother
stipulated to a case plan which included her cooperation with the Department,
participating in and completing various services, working with a sponsor, and taking all
prescribed medication. The court found mother’s progress in alleviating or mitigating the
causes necessitating placement to be adequate and ordered continued services and
visitation.
          On February 27, 2020, D.M. was transferred to a new placement with a lower
level of care due to the fact that he no longer needed the same level of care his sibling
was receiving.
          In its 12-month status review report, the Department requested that the court
terminate mother’s reunification services and set the matter for a section 366.26 hearing.
D.M. was placed in a foster home and L.M. was placed in a separate ISFC placement.
D.M. was still engaging in therapy and receiving intensive support services. Current and
past caretakers reported that D.M. became upset and dysregulated over trivial matters and
escalated quickly, including banging his head against the floor and wall and throwing
things.
          L.M. was also still engaged in therapy. He was reportedly suspended from school
due to his behaviors, including swearing, calling the principal a “fucking bitch,” ripping
up papers, kicking doors, turning over a table, hitting his head against the wall, breaking
his glasses, and making statements about hurting himself and others at the school. L.M.
was taking medication for his diagnosis of Intermittent Explosive Disorder, Adjustment

                                               5
Disorder. On January 6, 2020, L.M. was hospitalized on a section 5150 psychiatric hold
and his caretaker gave a 14-day notice. He was then placed in another therapeutic foster
home while D.M. remained in his current placement. Since being in his new placement,
however, L.M. was becoming more stabilized and had not made self-harm statements in
weeks. The Department reported that both minors were stabilized in their respective
placements, and that being separated had benefitted each of them.
       Mother was living at a domestic violence shelter and was engaged in various
services. She maintained regular contact with the Department and was attending
visitation regularly. She provided random drug tests, all of which were positive, and
tested positive for methamphetamine as recently as April 29, 2020.
       At the continued 12-month review hearing on August 3, 2020, the court found
mother’s progress in her case plan was minimal, terminated her reunification services,
reduced her visitation, and set the matter for a section 366.26 hearing.

       Department’s Section 388 Petition

       On October 5, 2020, the Department filed a section 388 petition requesting that the
court find visitation between mother and the minors to be detrimental. The petition
alleged that both minors displayed behavioral issues in anticipation of and following
visits with mother. The petition argued the requested finding would allow the minors to
restabilize their mental health.

       Section 366.26 Report

       The November 2020 section 366.26 report recommended that the court terminate
parental rights and free the minors for adoption. The report reiterated the visitation issues
outlined in the section 388 petition. D.M. was still engaged in therapy and was
reportedly doing “very well” with minimal outbursts in his foster home, but that he
displayed more difficult behaviors (such as being confrontational with other children in
the home and being argumentative with the foster parent) once visits with mother started.


                                             6
L.M. was also engaging in therapy and appeared to be more stabilized in his current
placement. However, like his brother, L.M.’s behaviors escalated prior to visits with his
mother.
       The minors had been in separate placements since January 24, 2020. They were
reportedly benefitting from being separated and were both stabilizing in their respective
foster homes. Both minors expressed to the social worker that they preferred to remain
where they were, although each minor tried to convince the other to join him in his
respective placement. After discussions between the Department and the service
providers, it was determined that it would not be in the best interest of either minor to
place the two minors together. However, the caretakers were building a rapport with one
another in order for the minors to maintain their relationship and have regular contact
with one another.
       The minors’ respective caretakers expressed that while they were open to
considering a permanent plan of adoption, they each wanted to wait to make a full
commitment to such a plan while mother still had contact with the minors. The
Department opined that, because the minors’ behaviors escalated when having contact
with mother, it would be beneficial to the minors’ caretakers for the minors to be given a
period of time to therapeutically process the loss of their mother if and when all contact
with her ceased. The state adoptions service was working with the caretakers and was
also seeking other potential placements if needed to provide permanency for the minors.

       Adoption Assessment Report

       The Department filed an adoption assessment report concluding the minors were
likely to be adopted and recommending termination of parental rights. The minors, who
were now 10 years old, were initially placed together but were eventually placed
separately and were each in their respective fourth foster home placement. Both minors
understood adoption and permanency and were eager to find stability in their current


                                              7
placements although they held out hope that they would be returned to mother. Given the
multiple moves and behavioral concerns regarding adjustment to new placements, both
minors were ambivalent about adoption. However, D.M. fluctuated between wanting to
be adopted and wanting “to wait to see if I can live with my mom again.” L.M. refused
to talk about adoption. He was sad that D.M. was not placed with him but wanted to
remain with his current caregivers.
       The minors exhibited extreme behaviors when mother cancelled or missed visits,
and mother’s instability in maintaining visitation was reportedly affecting the minors’
ability to regulate their feelings and reactions.
       The minors’ respective caretakers indicated an interest in providing permanency
for the minors but needed more time to decide. The assessment noted that, if the current
caretakers were unwilling or unable to commit to permanency, the Department would
need to use further child specific recruitment tools to identify suitable caretakers.

       Combined Section 388 and Section 366.26 Hearing

       At the November 2, 2020 hearing, the court first addressed the Department’s
section 388 petition and, after considering argument from counsel, granted the petition
and terminated mother’s visitation.
       Next, the court heard argument regarding the recommendation to terminate
parental rights. Mother’s counsel argued the court should consider guardianship because
adoption would substantially impair the minors’ sibling relationship. Counsel argued the
twin minors were raised together and had been together until the dependency proceedings
were instituted. They were in regular contact with one another and leaned on each other
for support despite being in separate placements. Counsel noted the minors were trying
to convince one another to go to the other’s placement, and that their bond as twins was
“unlike other siblings have.” The Department argued guardianship did not provide the
minors with the permanency they needed, and noted any issues regarding adoption would


                                               8
apply equally to guardianship and, because adoption is the preferred plan, adoption
should be the chosen plan for permanency.
       The court noted that both minors suffered from issues most children did not suffer
from and that both needed therapy and when the two minors were placed together,
“instead of calming each other, they create an inferno and more problems arise than were
there when they were separated by themselves.” The court further noted that, when the
minors were separated, they both seemed to stabilize. The court stated that, because the
minors were currently visiting with mother, the caretakers were unable to determine
whether it would be appropriate to bring the two minors together until they could see how
the minors reacted without their mother being a part of the equation. The court opined
that “it may be better to have [the minors] separated than together because it seems they
do many negative things when together and when they are separated they are more likely
to do very positive things.” Expressing its hope that the foster families would continue
the bond and communication between the minors, the court found the minors had “a
much better chance of living a normal life apart from one another.” The court found the
minors were likely to be adopted and terminated parental rights.

                                       DISCUSSION

                                              I

                                  Finding of Adoptability

       Mother contends there was insufficient evidence to support the court’s finding that
the minors were likely to be adopted within a reasonable time. She claims the minors
were in their fourth foster home and their respective caretakers were unsure about
adoption, and there were no other potential adopters identified.
       To terminate parental rights, “the [juvenile] court must find by clear and
convincing evidence that it is likely that the child will be adopted.” (In re Asia L. (2003)
107 Cal.App.4th 498, 509; see also § 366.26, subd. (c)(1).) There must be “convincing


                                             9
evidence of the likelihood that adoption will take place within a reasonable time.” (In re
Brian P. (2002) 99 Cal.App.4th 616, 624 (Brian P.).) “Although a finding of adoptability
must be supported by clear and convincing evidence, it [i.e., the determination that it is
likely the child will be adopted within a reasonable time] is nevertheless a low
threshold.” (In re K.B. (2009) 173 Cal.App.4th 1275, 1292.)
       The issue of adoptability “focuses on the minor, e.g., whether the minor’s age,
physical condition, and emotional state make it difficult to find a person willing to adopt
the minor. [Citations.] Hence, it is not necessary that the minor already be in a potential
adoptive home or that there be a proposed adoptive parent ‘waiting in the wings.’ ” (In re
Sarah M. (1994) 22 Cal.App.4th 1642, 1649, italics omitted.) But, “ ‘the fact that a
prospective adoptive parent has expressed interest in adopting the minor is evidence that
the minor’s age, physical condition, mental state, and other matters relating to the child
are not likely to dissuade individuals from adopting the minor. In other words, a
prospective adoptive parent’s willingness to adopt generally indicates the minor is likely
to be adopted within a reasonable time either by the prospective adoptive parent or by
some other family.’ ” (In re Lukas B. (2000) 79 Cal.App.4th 1145, 1154, italics omitted;
accord, In re Sarah M., supra, at pp. 1649-1650.)
       We review the juvenile court’s finding on this issue under the substantial evidence
standard, giving it the benefit of every reasonable inference and resolving any evidentiary
conflicts in favor of affirming. (In re I.I. (2008) 168 Cal.App.4th 857, 869.) That is, we
must determine whether the record contains substantial evidence from which the court
could find clear and convincing evidence that the child was likely to be adopted within a
reasonable time. (In re B.D. (2008) 159 Cal.App.4th 1218, 1232.) If so, “[i]t is irrelevant
that there may be evidence which would support a contrary conclusion.” (In re K.B.,
supra, 173 Cal.App.4th at p. 1292.)
       Here, there was sufficient evidence to support the court’s finding of adoptability.
The minors were 10 years old and both in their fourth placement. There is no doubt the

                                             10
minors had serious behavioral issues which led to their earlier removals from and
transfers to foster placements. Those behavioral issues included physical outbursts,
hitting, kicking, overturning tables, and perhaps most troubling, threats to themselves and
others. However, despite those issues in prior placements, those behaviors were
significantly reduced when the minors were separated and put into separate placements.
The minors began to stabilize and become more comfortable in their respective foster
homes. The behaviors only appeared to escalate in anticipation of or after a visit with
mother or when mother cancelled or failed to attend a visit at all. Otherwise, the minors
were reportedly healthy and developmentally on track and were settling into their
respective foster homes. “A child who is happy, healthy and young, with no discernable
developmental problems, can be found to be generally adoptable” even if no prospective
adoptive family has been identified as ready to adopt. (In re B.D. (2019) 35 Cal.App.5th
803, 817.)
       Mother argues the minors’ current caregivers were not yet committed to adopt
and, even if they had been, that did not constitute clear and convincing evidence of the
minors’ adoptability. But the court’s adoptability finding was not premised on the
willingness of the caregivers to adopt the minors. Indeed, the court noted the caregivers
could not determine whether to commit to adoption until mother’s impact on the minors
was no longer an issue. Rather, the court based its findings on the Department’s reports
and the adoption assessment, both of which provided sufficient evidence that the minors
were healthy and developmentally on track, and that both minors wanted stability and
permanency and, if they could not be with mother, to be with their current caregivers. In
any event, as previously noted, the minors’ adoptability was not contingent upon there
being a proposed adoptive parent ready and waiting. (In re Sarah M., supra,
22 Cal.App.4th at p. 1649.)
       Relying on Brian P., supra, 99 Cal.App.4th at page 624, mother asserts that the
Department’s adoption assessment report did not conclude the minors were generally or

                                            11
specifically adoptable and, even if it had concluded the minors were generally adoptable,
that would have been insufficient to support a finding of adoptability. She further argues
that, to prove general adoptability, the Department should have provided information
regarding identified families interested in adopting a child with the minors’ history.
       To the extent mother is challenging the sufficiency of the adoptability assessment
report, she failed to raise the issue in the juvenile court and has therefore forfeited her
right to raise the issue on appeal. “ ‘ “An appellate court will ordinarily not consider
procedural defects or erroneous rulings in connection with relief sought or defenses
asserted, where an objection could have been, but was not, presented to the lower court
by some appropriate method.” [Citation.]’ [Citation.]” (In re G.C. (2013)
216 Cal.App.4th 1391, 1398-1399.) “This is the general rule, because any other rule
would allow a party to deliberately stand by in silence and permit the proceedings to
reach a conclusion in which the party could acquiesce if favorable and avoid if
unfavorable. [Citations.] The forfeiture doctrine has been applied in dependency
proceedings in a wide variety of contexts, including cases involving failures to obtain
various statutorily required reports [citations].” (Ibid.) As relevant here, “failure to
object to the admission of improper or inadequate evidence waives the right to raise the
issue on appeal. (9 Witkin, Cal. Procedure (3d ed. 1985) Appeal, § 307, p. 317.)” (In re
Crystal J. (1993) 12 Cal.App.4th 407, 411; accord, In re Aaron B. (1996) 46 Cal.App.4th
843, 846; In re Urayna L. (1999) 75 Cal.App.4th 883, 886.)
       In any event, mother’s claims are unavailing. First, her reliance on Brian P., is
misplaced. There, the juvenile court did not have the benefit of an adoption assessment
report and was merely presented with old adoption assessment reports that had nothing to
do with the minor and the agency’s conclusory opinion that the minor was adoptable with
few if any facts to support that opinion. (Brian P., supra, 99 Cal.App.4th at pp. 624-
625.) Brian P. is inapposite.



                                              12
       Next, mother misstates the facts and the law. The Department identified the
current caretakers as potential adopters of the minors, noting that those caretakers had yet
to commit and were waiting to see how the minors fared when mother was no longer in
the equation. There is no requirement, as mother suggests, that in demonstrating
adoptability, the Department must provide “statistical information regarding the number
of identified families interested in adopting the child or a child with the same age,
physical condition, and emotional state.” Rather, the assessment report must, among
other things, “describe the efforts made to identify a prospective adoptive parent or legal
guardian for the child; and provide a preliminary assessment of the eligibility and
commitment of any identified prospective adoptive parent or legal guardian.” (In re
Michael G. (2012) 203 Cal.App.4th 580, 590; § 366.21, subd. (i)(1)(D) & (F).) The
adoption assessment report here did just that. Further, “the law does not require a
juvenile court to find a dependent child ‘generally adoptable’ before terminating parental
rights. All that is required is clear and convincing evidence of the likelihood that the
dependent child will be adopted within a reasonable time. [Citations.]” (In re A.A.
(2008) 167 Cal.App.4th 1292, 1313.) An agency may satisfy that requirement by
showing that a child is generally adoptable, but in doing so it need not also show there is
a prospective adoptive family “ ‘ “waiting in the wings.” ’ ” (In re Jayson T. (2002)
97 Cal.App.4th 75, 85, disapproved on other grounds in In re Zeth S. (2003) 31 Cal.4th
396, 413–414.)
       Finally, mother misconstrues the law when she cites In re Jennilee T. (1992)
3 Cal.App.4th 212, 223 for the proposition that, “The mere fact that it is possible the
child might be adopted since prospective adoptive parents are interested does not
constitute clear and convincing evidence of the minor’s adoptability.” The citation to
which mother refers is actually the position taken by the appellant in that case, a position
the appellate court rejected. There, the court summarized appellant’s position stating,
“The thrust of [appellant’s] position is, if it is determined the minor is at risk, it might be

                                              13
difficult to find someone who will actually adopt her. . . . Thus, until the test results are
in, it is ‘sheer speculation that any family . . . will adopt the minor.’ ” (Id. at p. 224.) In
rejecting appellant’s argument, the appellate court noted there was sufficient evidence
adoption was likely to occur in the foreseeable future given that, although the minor’s
current foster family did not wish to adopt her, another family within the foster system
expressed an interest in doing so. The appellate court noted that, in reaching its
adoptability decision, the juvenile court recognized it might not be known until the minor
reached her teenage years whether she had any dysfunction. (Id. at pp. 224-225.) In re
Jennilee T. is inapposite.
       The court’s finding that the minors were adoptable was supported by substantial
evidence.

                                               II

                                Sibling Exception to Adoption

       Mother further contends the juvenile court erred when it failed to apply the sibling
relationship exception to adoption and thus avoid termination of her parental rights. The
claim lacks merit.
       Section 366.26, subdivision (c)(1)(B), provides in relevant part that when a court
finds a child is likely to be adopted, “the court shall terminate parental rights and order
the child placed for adoption . . . unless . . . [t]he court finds a compelling reason for
determining that termination would be detrimental to the child due to . . . [t]here would
be substantial interference with a child’s sibling relationship, taking into consideration
the nature and extent of the relationship, including, but not limited to, whether the child
was raised with a sibling in the same home, whether the child shared significant common
experiences or has existing close and strong bonds with a sibling, and whether ongoing
contact is in the child’s best interest, including the child’s long-term emotional interest,




                                               14
as compared to the benefit of legal permanence through adoption.” (§ 366.26, subd.
(c)(1)(B)(v); see In re C.B. (2010) 190 Cal.App.4th 102, 129.)
       The party claiming the exception has the burden of establishing the existence of
any circumstances that constitute an exception to termination of parental rights. (In re
C.F. (2011) 193 Cal.App.4th 549, 553.) The factual predicate of the exception must be
supported by substantial evidence, but the juvenile court exercises its discretion in
weighing that evidence and determining detriment. (In re K.P. (2012) 203 Cal.App.4th
614, 622; In re Bailey J. (2010) 189 Cal.App.4th 1308, 1314-1315.)
       “On review of the sufficiency of the evidence, we presume in favor of the order,
considering the evidence in the light most favorable to the prevailing party, giving the
prevailing party the benefit of every reasonable inference and resolving all conflicts in
support of the order.” (In re Autumn H. (1994) 27 Cal.App.4th 567, 576.)
“ ‘[E]valuating the factual basis for an exercise of discretion is similar to analyzing the
sufficiency of the evidence for the ruling. . . . Broad deference must be shown to the trial
judge.’ ” (In re Jasmine D. (2000) 78 Cal.App.4th 1339, 1351.)
       Here, there was evidence the twin minors had a bond. They had lived together
prior to removal and, once detained, had been placed together in several of the same
foster homes. However, it became apparent to the foster caretakers and the Department
that the minors “trigger[ed] each other’s behaviors” and that placing them together
became unworkable for the various foster caretakers and was not in the minors’ best
interests. Once the minors were placed separately, however, they began to benefit from
being separated and were progressively stabilizing in their respective foster homes. Each
minor preferred to remain with his respective caregivers but tried to convince the other to
join him in his placement. The Department and the service providers determined it was
not in the minors’ best interests to be placed together in the same foster home. It also
became apparent to the court that, when the minors were placed together, more problems
arose and, when they were separated, they seemed to stabilize.

                                             15
       Mother argues the court should have opted for a permanent plan of legal
guardianship rather than adoption in order to ensure the minors maintained their strong
relationship. She claims the court failed to balance the benefits of ongoing contact
between the siblings against the benefits of adoption by considering that the minors were
raised in the same home for the first eight years of their lives and then lived in the same
foster homes for several months after removal; they shared common experiences being
raised by mother and being placed in foster homes and they had a close bond despite that
they provoked each other, and ongoing contact was in their best interests, including their
long-term emotional best interests, as evidenced by the fact that they enjoyed their time
together and wanted to have ongoing contact with one another. (In re Erik P. (2002)
104 Cal.App.4th 395; In re Hector A. (2005) 125 Cal.App.4th 783, 786.) We disagree.
       As a preliminary matter, mother properly acknowledges that the statutory
preference for a child who has not reunified with his parent is adoption and, once that
child is deemed adoptable, it is the parent’s burden to show that termination of parental
rights would be detrimental to the child under one of the exceptions. (§ 366.26, subd.
(b)(1); In re C.B., supra, 190 Cal.App.4th at p. 122.) “ ‘Adoption is the Legislature’s
first choice because it gives the child the best chance at [a full] emotional commitment
from a responsible caretaker.’ [Citation.]” (In re Celine R. (2003) 31 Cal.4th 45, 53.)
“The statutory exceptions merely permit the court, in exceptional circumstances
[citation], to choose an option other than the norm, which remains adoption.” (Ibid.)
       Mother did not demonstrate that termination of her parental rights would be
detrimental to the minors under the sibling relationship exception. The court considered
the Department’s report which included, among other things, information about the
minors’ background, the facts and circumstances that led to their removal from mother,
facts regarding their various foster home placements and their intermittent psychiatric
holds and hospitalizations, evaluations of the minors (including their experiences while in
foster care), and their attitudes toward adoption. The court also considered the adoption

                                             16
assessment report. At the hearing, the court first acknowledged the common bond
between the two minors and noted that, while the goal was to not separate children and to
keep families whole, there was a compelling reason not to do so here given that the
minors had issues going on, needed therapy, and were “suffering from issues that a lot of
children do not suffer from.” The court further noted the minors had serious needs that, if
the minors were placed together and created “an inferno and more problems” as they
typically did, would likely not be met. Finally, after weighing all of the information, the
court concluded that the minors should be given “every opportunity to try and live a
normal life,” which they stood “a much better chance of living . . . apart from one
another.” Mother bore the burden to demonstrate the statutory exception applied and
failed to make the requisite showing. (In re C.B., supra, 190 Cal.App.4th at p. 122.)
       Finally, mother asserts that, without a post-adoption agreement, there was no
guarantee the minors would have ongoing contact with each other. While mother is
correct, the absence of a post-adoption agreement is not dispositive of the sibling
relationship exception issue. In any event, the minors were having regular visitation, and
the caretakers were building a rapport with one another in order for the minors to
maintain their relationship and have regular contact with one another. The court
expressed its hope that the respective caregivers would continue the contact between the
minors. Given the minors’ expressed desire to maintain contact, and the caregivers’
willingness to fulfill the minors’ wishes, it is not unlikely the caregivers would at least
maintain the status quo.
       Considering all of the evidence, the juvenile court properly concluded the benefits
of adoption outweighed the benefits of ongoing contact between the siblings. Therefore,
there was substantial evidence to support the court’s order terminating parental rights.




                                              17
                                     DISPOSITION
      The juvenile court’s orders are affirmed.




                                                  HULL, J.



We concur:




RAYE, P. J.




DUARTE, J.




                                           18